By Judge Edward L. Hogshire
In this personal injury action, Plaintiff claims damages as a result of an accident with an ambulance of the Greene County Rescue Squad. Defendant filed a special plea in bar of sovereign immunity. After reviewing the submissions of the parties and the evidence at the March 29,1999, hearing, the Court concludes that Defendant’s motion should be granted.
Under Va. Code § 27-23.6, Virginia cities or counties may enter into associations with volunteer fire and rescue squads, and those entities will be treated as instrumentalities of the city or county. Based on that law, the Virginia Supreme Court has held that a volunteer fire company was entitled to immunity when its fire truck stopped in front of a train and caused a derailment and significant property damage. See National R.R. Passenger Corp. v. Catlett Vol. Fire Co., 241 Va. 402 (1991). The Court has also held that city policemen and drivers of a snow plow were entitled to immunily for automobile accidents in their official capacities. See Colby v. Boyden, 241 Va. 125 (1991); Stanfield v. Peregoy, 245 Va. 339 (1993).
Based on Va. Code § 27-23.6 and on the recent cases from the Supreme Court, the Court concludes that die Defendant is entitled sovereign immunity. The driver of the Greene County Rescue Squad ambulance, Mr. Harlow, was acting within the scope of his authority because he was transporting an injured *521person. There is no claim that he was acting recklessly or with gross negligence.
For die above-stated reasons, the Court grants the Defendant’s special plea in bar of sovereign immunity.